SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) American Community Properties Trust (Name of Issuer) Common Shares, $.01 Par Value (Title of Class of Securities) 02520N106 (CUSIP Number) KentM. Rowett Leeward Capital, L.P. One California Street, Suite300 San Francisco, CA94111 (415) 284-0779 With a copy to: Henry Lesser, Esq. DLA Piper LLP (US) 2000 University Avenue East Palo Alto, CA94303 (650) 833-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December2, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule13d-1(g), check the following box.¨ The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 02520N106 13D (Page 2 of6 Pages) 1.NAMES OF REPORTING PERSONS: I.R.S. Identification Nos. of above persons (entities only) Leeward Capital, L.P. 94-32559184 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (SEE INSTRUCTIONS): (a) x (b) o 3.SEC USE ONLY: 4.SOURCE OF FUNDS* (SEE INSTRUCTIONS):WC 5.CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e):o 6.CITIZENSHIP OR PLACE OF ORGANIZATION:California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 288,000 Common Shares 8. SHARED VOTING POWER: -0- 9. SOLE DISPOSITIVE POWER: 288,000 Common Shares 10.SHARED DISPOSITIVE POWER: -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 288,000 Common Shares 12.CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS):o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 5.5% 14.TYPE OF REPORTING PERSON (SEE INSTRUCTIONS):00 (Limited Partnership) 2 CUSIP No. 02520N106 13D (Page3 of6 Pages) 1.NAMES OF REPORTING PERSONS: I.R.S. Identification Nos. of above persons (entities only) Leeward Investments, LLC 94-32559183 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (SEE INSTRUCTIONS): (a) x (b) o 3.SEC USE ONLY: 4.SOURCE OF FUNDS* (SEE INSTRUCTIONS):AF 5.CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e):o 6.CITIZENSHIP OR PLACE OF ORGANIZATION:California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 288,000 Common Shares 8. SHARED VOTING POWER: -0- 9. SOLE DISPOSITIVE POWER: 288,000 Common Shares 10. SHARED DISPOSITIVE POWER: -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 288,000 Common Shares 12.CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS):o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 5.5% 14.TYPE OF REPORTING PERSON (SEE INSTRUCTIONS):00 (Limited Liability Company) CUSIP No. 02520N106 13D (Page4 of6 Pages) 1.NAMES OF REPORTING PERSONS: I.R.S. Identification Nos. of above persons (entities only) Mr. KentM. Rowett 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (SEE INSTRUCTIONS): (a) x (b) o 3.SEC USE ONLY: 4.SOURCE OF FUNDS* (SEE INSTRUCTIONS):AF 5.CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e):o 6.CITIZENSHIP OR PLACE OF ORGANIZATION:United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 288,000 Common Shares 8. SHARED VOTING POWER: -0- 9. SOLE DISPOSITIVE POWER: 288,000 Common Shares 10. SHARED DISPOSITIVE POWER: -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 288,000 Common Shares 12.CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS):o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 5.5% 14.TYPE OF REPORTING PERSON (SEE INSTRUCTIONS):IN This Amendment No.3 to Schedule13D (this “Amendment”) amends the below-identified Items from the Schedule13D previously filed by the Reporting Persons, as previously amended(the “Schedule13D”), by supplementing such Items with the information below.Capitalized terms used and not defined in this Amendment have the meanings given to them in the Schedule13D. Item 2.Identity and Background. (a)By reason of Mr. Eric P. Von der Porten having passed away, the Reporting Persons now consist of Leeward Capital, Leeward Investments and Mr. Kent M. Rowett, a natural person who is serving as Manager of Leeward Investments as successor to Mr. Von der Porten ("Mr. Rowett"). (b)The business address of the Reporting Persons is One California Street, Suite 300, San FranciscoCA94111. (c)Mr. Rowett's principal occupation is private investing. (d, e)During the past five years, Mr. Rowett has not been (a)convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b)a party toa civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of , or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Rowett is a citizen of the United States. He is not a member of ACPT's Board of Trustees Item 4.Purpose of Transaction The Reporting Persons continue to hold their ACPT Common Shares for investment.
